Citation Nr: 1749232	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  12-06 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left wrist disability, status post scaphoid excision and four-corner fusion.


      WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kenneth M. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1979 to May 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the appeal has since been transferred to the RO in Cleveland, Ohio. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a June 2017 videoconference hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is necessary to provide the Veteran an adequate VA examination that addresses all of the Veteran's theories of entitlement.  

The Veteran essentially contends that he has had recurrent left wrist problems since service and that direct service connection is warranted.  He alternative maintains that service connection is warranted because his left wrist disability was caused or aggravated by his service-connected left ankle laxity, which has been rated as 20 percent disabling since May 14, 1990, and right ankle disability, which has been rated as 10 percent disabling since April 15, 1989.  In support of the secondary service connection aspect of his appeal, he testified that due to his bilateral ankle disabilities the treatment included the use of crutches, which impacted his left wrist problems.

The Veteran has a current diagnosis of status post scaphoid excision and four-corner fusion, as well as arthritic changes of the left wrist.  He was last afforded a VA examination in connection with this claim in August 2016.  In his report, the examiner provided a negative nexus opinion based on the Veteran's account that he fell and hurt his wrist during service.  However, the examiner did not opine as to whether the Veteran's left wrist disability was caused or aggravated by his service-connected ankle disabilities, which forced him to use crutches frequently, which as noted above the Veteran reports contributed to his left wrist disability.  See June 2017 Hearing Transcript at 8.  

Additionally, the examiner failed to address the April 2011 medical opinion that the Veteran probably had a long-standing injury that caused a scapholunate ligament tear.  See April 2011 Medical Treatment Record.  Accordingly, the Veteran should be afforded a new VA examination on remand that addresses all theories of entitlement and all relevant evidence of record. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records pertaining to the Veteran.

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his left wrist injury and recurrent left wrist problems since that time.  The Veteran may also submit lay statements regarding the impact of his right ankle and left ankle disability, to include the treatment of the service-connected disabilities, and in particular, his use or crutches to treat the disabilities.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3. After any records requested above have been associated with the claims file, schedule a VA examination to determine the nature and etiology of the Veteran's claimed left wrist disability.  All indicated tests must be accomplished.  The entire claims file must be made available and reviewed by the examiner in conjunction with the examination.  The examiner is requested to provide an opinion as to the following:

a. Whether it is at least as likely as not that any diagnosed left wrist disability was incurred in or aggravated by military service.  The examiner must consider the Veteran's competent lay reports, service treatment records and VA treatment records.

In answering this question, the examiner is asked to discuss the April 2011 medical record which reflects Dr. P. F.'s opinion that the Veteran's left wrist disability could be due to a previous long-standing injury that caused a scapholunate ligament tear.

b. Whether it is at least as likely as not that any diagnosed left wrist disability was caused by the Veteran's service-connected bilateral ankle disabilities.  Specifically, the examiner is asked to comment on the potential impact that using crutches due to the ankle disabilities had on his left wrist disability.

c. Whether it is at least as likely as not that any diagnosed left wrist disability was aggravated (increased in severity) by the Veteran's service-connected bilateral ankle disabilities.  Specifically, the examiner is asked to comment on the potential impact that using crutches due to the ankle disabilities had on his left wrist disability.

If aggravation is found, the examiner is requested to discuss the baseline level of the left wrist disability prior to the onset of aggravation by the service-connected bilateral ankle disabilities.

4. Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

